                                  1

                                  2

                                  3                                IN THE UNITED STATES DISTRICT COURT

                                  4                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      UNITED STATES OF AMERICA,                      Case No. 12-cr-00678-MMC-1
                                                           Plaintiff,                   ORDER DENYING JACLINN
                                  7
                                                                                        PULLMAN’S MOTION FOR ORDER
                                                   v.                                   TO BE ISSUED TO DEPARTMENT TO
                                  8
                                                                                        JUSTICE
                                  9      JAMES B. CATLEDGE and DEREK
                                         F.C. ELLIOTT,
                                  10                       Defendants.
                                  11

                                  12
Northern District of California




                                               The Court is in receipt of Jaclinn Pullman’s (“Pullman”) “Motion for an Order to be
 United States District Court




                                  13
                                       Issued to Direct the Department of Justice to Take Steps to Include All Victims in a
                                  14
                                       Restitution Order,” filed October 5, 2018. 1 Having read and considered the motion, the
                                  15
                                       Court hereby rules as follows.
                                  16
                                               Pullman states she recently received from the Department of Justice a form titled
                                  17
                                       “Victim Impact Statement” (see Pullman Decl. ¶ 3, Ex. B), and requests the Court order
                                  18
                                       the government to “submit the 2012 Victim Impact Statements to the Court along with a
                                  19
                                       list of victims’ names to be filed on Pacer” (see Mot. at 2:4-7).2 According to Pullman, the
                                  20
                                       form she recently received indicates the government no longer considers her to be a
                                  21
                                       crime victim and that it does not plan to submit her claimed loss when it seeks an award
                                  22
                                       of restitution. 3
                                  23

                                  24           1
                                              Pullman asserts she is a victim of the crimes with which the above-referenced
                                       defendants have been charged.
                                  25
                                               2
                                  26          It appears Pullman completed a 2012 Victim Impact Statement and set forth her
                                       claimed financial loss therein.
                                  27           3
                                              In past filings, the government has recognized Pullman as a victim. (See, e.g.,
                                  28   United States’ Response, filed March 16, 2018, at 2:17-26.)
                                  1           As the event on which Pullman relies is insufficient to demonstrate the government

                                  2    no longer considers her a victim, and, indeed, the deadline for the government to submit

                                  3    its showing as to restitution has not yet passed, the Court finds the requested relief is not

                                  4    necessary at this time.

                                  5           Accordingly, Pullman’s motion is hereby DENIED.

                                  6           IT IS SO ORDERED.

                                  7

                                  8    Dated: October 15, 2018
                                                                                               MAXINE M. CHESNEY
                                  9                                                            United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
